DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Claims 1, 3-8, 10-12 and 14-15, in the reply filed on 06-14-22, 08-23-22 and 11-01-22 is acknowledged.
Claims 2, 9, 13, 16, 21-24 and 28-29 are withdrawn.
Claims 17-20 and 25-27 are canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-8, 10-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US20100294552).
Re Claim 1, Kobayashi show and disclose 
A printed circuit board (fig. 2E) comprising: 
a plurality of layers having a plurality of conductive traces (SD, fig. 2E) and a plurality of conductive pads (33 and 34, fig. 2E); and a first plurality of plated or filled vias (32, in center of a 3x3 grid array of vias, fig. 2E and 3A) having a first diameter and a second plurality of plated or filled vias (32, upper and lower vias adjacent to the center via, fig. 2E and 3A) having a second diameter on the PCB, wherein the first plurality of plated or filled vias is mixed with the second plurality of plated or filled vias (fig. 2E and 3A), wherein the spacing between the first plurality of plated or filled vias and the second plurality of plated or filled vias is less than the first diameter and the second diameter (the vias 32 are provided in such a manner that a distance "D" between the adjacent vias 32 is smaller than a diameter "d" of the via 32, [0035]).
	Re Claim 3, Kobayashi show and disclose
The PCB of claim 1, wherein the first diameter and the second diameter are the same (fig. 2E and 3A).
	Re Claim 5, Kobayashi show and disclose
The PCB of claim 1, further comprising a third plurality of plated or filled vias (32, left and right vias adjacent to the center via, fig. 2E and 3A) having a third diameter among the first plurality of plated or filled vias and the second plurality of plated or filled vias (fig. 2E and 3A), wherein the spacing between the first plurality of plated or filled vias and the second plurality of plated or filled vias is less than the first diameter, the second diameter, and the third diameter (the vias 32 are provided in such a manner that a distance "D" between the adjacent vias 32 is smaller than a diameter "d" of the via 32, [0035]).
Re Claim 6, Kobayashi show and disclose
The PCB of claim 5, wherein each of the first plurality of plated or filled vias is surrounded by two or more of the second plurality of plated or filled vias and two or more of the third plurality of plated or filled vias (fig. 2E and 3A).
	Re Claim 7, Kobayashi show and disclose
The PCB of claim 1, wherein each of the first plurality of plated or filled vias is surrounded by two or more of the second plurality of plated or filled vias (fig. 2E and 3A).
Re Claim 8, Kobayashi show and disclose
The PCB of claim 1, wherein a top surface and a bottom surface of the PCB are coplanar with the remaining surface area (fig. 2E).
	Re Claim 10, Kobayashi show and disclose
The PCB of claim 1, further comprising one or more plated or filled vias (any via far away from the 3X3 grid array vias, fig. 2E and 3A) at discrete locations.
Re Claim 11, Kobayashi show and disclose
The PCB of claim 1, wherein each of a first filling material in the first plurality of plated or filled vias and a second filling material in the second plurality of plated or filled vias has a thermal conductivity ranging from 0.01 W/mK to 1400 W/mK (the vias 32 are formed by filling a metal material in the through-holes TH formed in the insulating base material 31. For example, a metal material (such as Ag or Cu) is filled in the through-holes TH by a screen printing method, an ink-jet method, or the like, using a conductive paste such as silver (Ag) and copper (Cu), [0050]; either silver or copper has a thermal conductivity well fit in the range from 0.01 W/mK1400 W/mK).
Re Claim 12, Kobayashi show and disclose
The PCB of claim 11, wherein the first filling material or second filling material is one selected from a group consisting of copper, solder, gold, silver, aluminum, conductive paste, plated solid copper, powder metal, micro metal particles, thermally conductive materials, and combinations thereof (silver and copper, [0050]).
Re Claim 15, Kobayashi show and disclose
The PCB of claim 1, wherein each of the first plurality of vias and the second plurality of vias comprise through-holes, and/or blind vias (TH, through holes, fig. 2A).
Claim(s) 1, 3-8, 10-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US20100294552).
Re Claim 1, Wu show and disclose 
A printed circuit board (102, fig. 2) comprising: 
a plurality of layers having a plurality of conductive traces (207, fig. 2) and a plurality of conductive pads (connecting pads under 204, fig. 2); and a first plurality of plated or filled vias (center via 1401, fig. 14) having a first diameter and a second plurality of plated or filled vias (1401, upper and lower vias adjacent to the center via, fig. 14) having a second diameter on the PCB, wherein the first plurality of plated or filled vias is mixed with the second plurality of plated or filled vias (fig. 14), wherein the spacing between the first plurality of plated or filled vias and the second plurality of plated or filled vias is less than the first diameter and the second diameter (vias 1401 overlapped, fig. 14).
	Re Claim 3, Wu show and disclose
The PCB of claim 1, wherein the first diameter and the second diameter are the same (fig. 14).
Re Claim 4, Wu show and disclose
The PCB of claim 1, wherein the first plurality of plated or filled vias overlaps with at least a portion of the second plurality of plated or filled vias (fig. 14).
	Re Claim 5, Wu show and disclose
The PCB of claim 1, further comprising a third plurality of plated or filled vias (1401, left and right vias adjacent to the center via, fig. 14) having a third diameter among the first plurality of plated or filled vias and the second plurality of plated or filled vias (fig. 14), wherein the spacing between the first plurality of plated or filled vias and the second plurality of plated or filled vias is less than the first diameter, the second diameter, and the third diameter (vias 1401 overlapped, fig. 14).
Re Claim 6, Wu show and disclose
The PCB of claim 5, wherein each of the first plurality of plated or filled vias is surrounded by two or more of the second plurality of plated or filled vias and two or more of the third plurality of plated or filled vias (fig. 14).
	Re Claim 7, Wu show and disclose
The PCB of claim 1, wherein each of the first plurality of plated or filled vias is surrounded by two or more of the second plurality of plated or filled vias (fig. 14).
Re Claim 8, Wu show and disclose
The PCB of claim 1, wherein a top surface and a bottom surface of the PCB are coplanar with the remaining surface area (fig. 1 and 14).
	Re Claim 10, Wu show and disclose
The PCB of claim 1, further comprising one or more plated or filled vias (any via not overlapped with the vias in fig. 14, and/or any via on other side of die 1901, fig. 1) at discrete locations.
Re Claim 11, Wu show and disclose
The PCB of claim 1, wherein each of a first filling material in the first plurality of plated or filled vias and a second filling material in the second plurality of plated or filled vias has a thermal conductivity ranging from 0.01 W/mK to 1400 W/mK (The vias can be aluminum, copper, tungsten, gold, silver, or other suitable electrically conductive material, [0101]; the thermal conductivity of these conductive material would be well fit in the range from 0.01 W/mK1400 W/mK).
Re Claim 12, Wu show and disclose
The PCB of claim 11, wherein the first filling material or second filling material is one selected from a group consisting of copper, solder, gold, silver, aluminum, conductive paste, plated solid copper, powder metal, micro metal particles, thermally conductive materials, and combinations thereof (aluminum, copper, tungsten, gold, silver, or other suitable electrically conductive material, [0101]).
Re Claim 15, Wu show and disclose
The PCB of claim 1, wherein each of the first plurality of vias and the second plurality of vias comprise through-holes, and/or blind vias (fig. 1, 2, 5 and 14).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 14 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
 The PCB of claim 12, wherein the first filling material is different from the second filling material to adjust a coefficient of thermal expansion (CTE) of the PCB.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 14 and all claims dependent thereof patentable over art of record.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20170018490-A1 US-20180331053-A1 US-20180061787-A1 US-20150322589-A1 US-20100294552-A1 US-20080303157-A1 US-20120045871-A1 US-20030047348-A1 US-20120068335-A1 US-20150092373-A1 US-20160336047-A1 US-20130020121-A1 US-20170265296-A1 US-20180070439-A1 US-20160150633-A1 US-10157864-B1 US-9679872-B1 US-10231325-B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848